The opinion of the Court was delivered by
Rogers, J.
In Robb v. Montgomery, (20 Johns. 20), the word when, and in Champion v. White, (5 Cow. 509), on were held dependent covenants. There is no substantial difference between these words and the word upon. In a contract where money is payable in instalments, and it is agreed that a deed shall be given, when, on, or upon payment of the whole amount of the purchase money, it is the fair import of the terms, that the delivery of the deed is precedent to the payment of the money. The ancient cases went on subtle grounds, but it is now settled that whether covenants be dependent or independent, is a question of intention. On the whole case, we are of opinion that the covenants are dependent, and consequently that a deed should have been tendered before the commencement of the suit.
Judgment reversed.